SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

679
CA 15-00701
PRESENT: WHALEN, P.J., SMITH, CENTRA, PERADOTTO, AND CARNI, JJ.


BERTRAM PAYNE, CLAIMANT-APPELLANT,

                      V                           MEMORANDUM AND ORDER

STATE OF NEW YORK, DEFENDANT-RESPONDENT.
(CLAIM NO. 115204.)


BERTRAM PAYNE, CLAIMANT-APPELLANT PRO SE.

ERIC T. SCHNEIDERMAN, ATTORNEY GENERAL, ALBANY (OWEN DEMUTH OF
COUNSEL), FOR DEFENDANT-RESPONDENT.


     Appeal from a judgment of the Court of Claims (Renee Forgensi
Minarik, J.), dated February 13, 2015. The judgment dismissed the
claim after a trial.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed without costs.

     Memorandum: Claimant, an inmate at a correctional facility,
commenced this action seeking damages for injuries he sustained when
he slipped and fell on a puddle of water in the hallway outside of his
housing unit. We reject claimant’s contention that the determination
of the Court of Claims dismissing the claim following a trial is
against the weight of the evidence. “ ‘While it is well settled that
this Court has the authority to independently consider the weight of
the evidence on an appeal in a nonjury case, deference is still
afforded to the findings of the Court of Claims where, as here, they
are based largely on credibility determinations’ ” (Janczylik v State
of New York, 126 AD3d 1485, 1485). Here, the court credited the
testimony and evidence presented at trial establishing that correction
officers obtained notice of the condition only 15 minutes prior to the
incident and were waiting for a housing porter to arrive and clean the
area when claimant fell. The court’s determination that the 15-minute
delay in removing the water was not unreasonable under the
circumstances is not against the weight of the evidence (see Diaz v
State of New York, 256 AD2d 1010, 1010).




Entered:    November 10, 2016                   Frances E. Cafarell
                                                Clerk of the Court